Order entered November              ,2012




                                             In The


                           ifalj iatritt ot txaa at aIlaa
                                      No. 05-12-00196-CR

                              ERIC KEITH SCOTT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No.
                                   Collin County, Texas
                           Trial Court Cause No. 006-85362-2011

                                            ORDER

       The Court REINSTATES the appeal.

       On October 11, 2012, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records have not been filed. We ADOPT the trial court’s findings that

based on counsel’s representations that appellant has not contacted him and has not made

arrangements to pay for the record, appellant no longer desires to pursue the appeal. We will

dispose of the appeal in due course. See Tex. R. App. P. 37.3(b).




                                                      DAVID L. BRIDGES
                                                      JUSTICE